Citation Nr: 1446238	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the character of the Appellant's discharge is a bar to entitlement to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Appellant had active military service from August 2003 to September 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2009, the Appellant, his Mother, and his Father testified at a personal hearing before an RO Hearing Officer.  A transcript of the hearing is of record.  

The Board adjudicated this issue in an October 2013 decision.  The Appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion for remand (JMR) of the Appellant and the Secretary of Veterans Affairs (the Parties), vacated the October 2013 decision, and remanded the case to the Board for action consistent with the JMR.  

The Board has reviewed both the physical and electronically stored portions of the Appellant's claims file to ensure a complete review of all evidence of record.  


FINDINGS OF FACT

1. The Appellant active military service in August 2003 and received a discharge under other than honorable conditions in September 2006.

2. During his period of active service, the Appellant was absent without official leave (AWOL) for a period of 29 days and a period of 867 days between February 2004 and August 2006.

3.  The compelling circumstances that warrant the Appellant's long period of AWOL is his then present fear of serious bodily harm or death from hazing by fellow service personnel and the attendant facts surrounding the hazing.  





CONCLUSION OF LAW

The Appellant's discharge from service is a not a bar to entitlement to VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant's service records reflect that he was charged with a violation of the Uniform Code of Military Justice, Article 86, for being AWOL for 867 days from March 2004 to August 2006.  Prior to that period of AWOL he was AWOL for 29 days from February 2004 to March 2004.  Service documents show that the Appellant opted for separation from service in lieu of trial by special court martial.  

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) West 2002); 38 C.F.R. § 3.12(a) (2013).  

Character of discharge bars to establishing entitlement for VA benefits are found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c) and (d) (2013).  One such bar is that the service person was discharged or released by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  

The bar to VA benefits at issue here does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  Id.  The factors to be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence are as follows:  (i) the length and character of service exclusive of the period of prolonged AWOL, (ii) reasons for going AWOL, and (iii) whether a valid legal defense exists for the absence that would have precluded a conviction for AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii) (2013).  

In the JMR, the Parties agreed that the Board must provide additional reasons, beyond what was provided, and bases regarding letters of record provided by or on the Appellant's behalf requesting voluntary return to active serviced when AWOL.  These included a December 2004 letter from the Veteran's U.S. Senator, Tim Johnson, an October 2004 letter from his U.S. Senator Tom Daschle, and two April 2005 letters from his Congressional Representative Stephanie Herseth.  The Parties also agreed that the Board must provide an analysis of the facts of the case regarding the circumstances from the Appellant's perspective pursuant to 38 C.F.R. § 3.12(c)(6)(ii).  

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(ii).  

The Appellant contends that he had trouble with his feet in service for which he sought medical treatment.  He stated that his feet were examined and he was recommended to be medically discharged.  He reported that while waiting for his discharge, he was hazed by other members of his unit.  Service personnel records are associated with the claims file but not service treatment records.  In a February 2010 letter, the RO informed the appellant that it had been unable to obtain the majority of his service records.  Given the content of the February 2010 letter, the Board concludes that it would be futile to continue to search for his service treatment records.  

There is a report March 2004 statement in the service records in which a podiatrist, Dr. J.F., provided a diagnosis and description of the Veteran's foot problems and stated that those problems were inconsistent with the demands of military service.  

The Appellant's account of the circumstances of his going AWOL is well documented in a March 2009 documentary review of the Department of the Navy Naval Discharge Review Board (NDRB).  This explains that the Veteran went AWOL the first time before any administrative action could be taken to begin his discharge for medical reasons.  Shortly after his return from the first AWOL period he again went AWOL.  

Included in his service records is an account of the circumstances surrounding the Appellant's AWOL periods as provided by the Appellant.  Essentially, it is that shortly after entering service he had foot problems, was excused from training, and recommended for discharge.  Upon learning of this, his fellow marines began hazing him, including threats of physical violence.  He reported that he contacted the chaplain but eventually went AWOL because he was in fear for his life.  

A September 2006 report from the commanding officer includes that there was sufficient extenuating evidence to suggest that the Veteran suffered from legitimate physical ailments that caused members of his unit to haze him.  This letter also stated that given the alleged hazing it was uncertain whether a conviction could be obtained for his two and one half years of unauthorized absence.  

In a May 2008 statement the Appellant provided an account of that hazing.  He reported being screamed at, being ordered to do push-ups, being ordered to climb hills and pick up trash while yelling disparaging things about himself, being woken up in the middle of the night, being told to urinate on a Marine uniform, having to stand off to the side of his platoon at roll call, and missing chow time.  He stated that he feared for his life and therefore went AWOL.  In a May 2008 statement his parents recounted a similar series of events, stating that the Appellant told them about his foot problems and they saw his fallen arches themselves.

During the December 2009 RO hearing, the Appellant testified that when he began having foot trouble he was sent to be medically separated.  He reported he received a final physical, was not issued any gear, and was ordered not to train.  Shortly after arriving he reported harassment, including being woken up in the middle of the night, hung over the side of a third floor catwalk, told to urinate on a Marine Corps uniform, and being given only one meal a day.  He reported he was grabbed but never hit.  He said that the first time he went AWOL he left for 29 days during which time he and his family contacted a Senator's office, he was under the impression that he would be put in a different unit to await discharge, but when he returned he was placed in the same unit.  He testified that the hazing ensued immediately and he again went AWOL, remaining so until apprehended.  

In a letter dated in August 2014, the Appellant asked that VA continue in its efforts to obtain his service treatment records to show that he did indeed have medical issues that were leading to his discharge.  

The Board does not doubt his reports of service.  More importantly, his statement that "I decided to leave without my discharge papers . . . to save my life," the Board finds probative and addresses further in this decision.  

The letters from the Veteran's Senators and Congresswoman, referred to in the JMR, are consistent with the reports of the Veteran and his parents and are contemporaneous to his service.  Those letters and their timing are favorable to the Appellant's appeal to the Board.  

Service records document that the Veteran was 18 years old when he enlisted in the U.S. Marine Corps.  When the 829 day period of AWOL began he was 19 years old.  He had a high school education.  

The first factor and third factors found at 38 C.F.R. § 3.129(c)(6) are not particularly important in this case.  The most important factor in this case is the second one, the circumstances of going AWOL from the Appellant's perspective as to his reasons for going AWOL.

The Appellant was young and had only a high school diploma at the time of both AWOL periods.  The situation as it appeared to the Appellant is obvious from the statements of the Appellant, his parents, the Senators, and the Congresswoman.  His statement dated in August 2014 is particularly compelling.  

This is a close case, with significant evidence against this claim, but ultimately, the Board concludes that there were circumstances for the Appellant going AWOL and for remaining AWOL until apprehended - fear of losing his life, not at the hands of the enemy, but at the hands of his fellow service personnel.  

Beyond the above, it is important to note that a detailed review of this case was undertaken in 2013 with meaningful reasons and bases provided.  The Board can find no additional "reasons and bases" to provide beyond which were provided, based on the evidence then of record, in 2013.  In light of this fact the Board must consider that any abjuration of this claim based on the prior reasons and bases would only lead to additional litigation and delay, but for the decision the Board makes today.  Delays in the adjudication of any case do not serve the interests of the appellant or the VA. 

A review of the evidence, importantly including the letter signed by the Appellant in August 2014, which was not before the Board and provides more evidence in support of this claim, indicates to the Board that the proper decision in this case is the one it now makes.  

Because of these compelling circumstances, notwithstanding the substantial time period that Veteran was AWOL, the Board finds that his periods of AWOL are not a bar to VA compensation benefits.  







ORDER

The character of the Appellant's discharge from service is not a bar to entitlement to VA compensation benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


